ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_07_FR.txt.                                                                               271




                      OPINION DISSIDENTE
             DE M. LE JUGE AD HOC AL-KHASAWNEH

  [Traduction]

   Dissension limitée à la délimitation terrestre — Importance de résoudre un
différend de longue date — Ambiguïté du traité de 1858 — A l’origine de pas
moins de six arbitrages — Et de commissions bilatérales — Et de négociations —
Cour saisie depuis 2005 de plusieurs aspects du différend — Arrêt de 2015 et
présents arrêts revêtus de l’autorité de la chose jugée — En contradiction avec des
décisions antérieures également revêtues de l’autorité de la chose jugée — Recul
général de la côte caraïbe — Caractère éphémère du nouveau point choisi par la
Cour — Et caractère injustifié — Point Alexander recouvert par la mer mais
toujours identifiable — Embouchure du fleuve n’étant pas cruciale pour la
délimitation territoriale — Présence de lagunes discontinues et allongées suggérant
l’existence d’un caño disparu récemment — Constituant la frontière entre les
Parties — Lagune de Harbor Head et cordon littoral relevant de la souveraineté
du Nicaragua — Mais ne générant aucun droit maritime — Décision dénuée de
fondement et reposant sur un simple espoir — Explication de vote sur le dispositif.

   Je suis pour l’essentiel d’accord avec mes éminents collègues en ce qui
concerne la délimitation maritime eﬀectuée dans la mer des Caraïbes et
l’océan Paciﬁque. Mon opinion diverge néanmoins de celle de la majorité
pour ce qui est de la portée de la notion d’équité et de l’application que la
Cour en a faite à la délimitation dans le Paciﬁque, et je l’exposerai dans
une déclaration distincte.
   C’est au sujet de la délimitation terrestre que je regrette de ne pouvoir
m’associer à mes collègues, n’étant pas convaincu par des conclusions
dont le raisonnement qui les sous-tend me laisse sceptique. Je ne puis donc
souscrire à leur avis.
   Avant d’exposer en détail les raisons qui m’ont amené à cette position,
je tiens à faire quelques observations liminaires à caractère général.
   L’objectif de tout règlement judiciaire est sans conteste de résoudre,
devant une instance judiciaire et conformément au droit, un diﬀérend
existant. Dans le cas de la Cour, organe judiciaire principal de l’Organi-
sation des Nations Unies, le règlement d’un diﬀérend pendant sur la base
du droit international contribue également à la préservation de la paix
internationale — l’un des buts suprêmes de l’Organisation — et à la pré-
vention ou, à tout le moins, à la réduction des conﬂits entre les Etats
Membres.
   Cette considération revêt une importance particulière dans la ou les
présentes aﬀaires car ce conﬂit de longue date, qui porte essentiellement
sur des diﬀérends territoriaux entre les Parties, a débuté avant même la
conclusion entre celles-ci du traité de limites de 1858. Cela en dit long sur
l’ambiguïté « créative » de ce traité qui est à l’origine de pas moins de six

                                                                               136

 délimitation maritime et frontière terrestre (op. diss. al-khasawneh) 272

sentences sur ses interprétation et application, de la constitution de plu-
sieurs commissions bilatérales et de la tenue de négociations bilatérales
qui se sont enlisées jusqu’à la première saisine de la Cour en 2005 1.
Celle-ci a déjà dû traiter de plusieurs aspects de ce diﬀérend territorial en
cours et, dans son arrêt de 2015, a procédé à une délimitation partielle et
imprécise de la zone concernée, la partie septentrionale d’Isla Portillos.
Cette délimitation partielle, curieusement eﬀectuée dans le cadre d’une
aﬀaire portant sur la responsabilité de l’Etat, est indubitablement revêtue
de l’autorité de la chose jugée. En outre, les conclusions du présent arrêt
sont largement fondées sur celles de l’arrêt de 2015, dans lequel, à titre
d’exemple principal, la Cour a choisi comme frontière entre les deux Etats
l’embouchure du ﬂeuve San Juan, telle qu’elle se présentait alors, plutôt
que le point de départ initial de la frontière terrestre, depuis longtemps
situé sous la mer, qu’avait déterminé le général Alexander. Ce point est
néanmoins toujours identiﬁable et, relié au point le plus proche sur la
côte, il peut servir de point de départ à la délimitation territoriale (voir
ﬁgures 84 et 85 du rapport des experts désignés par la Cour, reproduites
ci-après).
   Aussi devons-nous concilier deux ensembles de décisions contradic-
toires, toutes revêtues de l’autorité de la chose jugée : d’une part, la sen-
tence Cleveland de 1888 et les première et deuxième sentences Alexander
de 1897 et, d’autre part, l’arrêt de 2015 dans lequel la Cour a conclu, au
paragraphe 92, que « le territoire relevant de la souveraineté du Costa Rica
s’étend[ait] à la rive droite du cours inférieur du San Juan jusqu’à l’em-
bouchure de celui-ci dans la mer des Caraïbes », ainsi que le présent arrêt
qui ﬁxe le point de départ de la délimitation territoriale à l’extrémité de la
ﬂèche littorale située à l’embouchure du ﬂeuve (par. 71).
   Si la côte dans sa conﬁguration actuelle avait semblé devoir rester
stable, le choix d’un ou de plusieurs nouveaux points aurait pu trouver
quelque justiﬁcation, mais les réalités géographiques et géomorphiques de
la portion en question de la côte caraïbe témoignent du recul constant
que celle-ci a subi au cours des cent soixante dernières années, soit depuis
la conclusion du traité de 1858. Que de vérité dans ce sonnet de Shakes-
peare pris au sens littéral :
        « Quand je vois l’Océan aﬀamé
        empiéter sur le royaume du rivage. » 2
   Ce recul général de la côte se poursuivra très probablement. Les deux
experts désignés par la Cour l’ont largement conﬁrmé, et celle-ci en est
convenue, recourant à un point pivot ﬁxe situé au large pour se prémunir
des modiﬁcations à moyen et long terme de l’embouchure du ﬂeuve.
Ainsi, non sans ironie, un point historique situé en mer, décrit avec préci-
sion dans le traité de 1858, la sentence Cleveland et les première et

   1 Différend relatif à des droits de navigation et des droits connexes (Costa Rica c. Nica-

ragua), requête introductive d’instance soumise par le Costa Rica le 29 septembre 2005.
   2 William Shakespeare, Sonnet 64 (1609).



                                                                                        137

 délimitation maritime et frontière terrestre (op. diss. al-khasawneh) 273




Figure 84. Distance entre l’emplacement estimé de Punta de Castilla et le point
terrestre le plus proche sur une image satellite du 22 janvier 2016, et entre cet
emplacement et les points Plw et Ple mesurés lors de la première visite sur les lieux.




Figure 85. Distance entre l’emplacement estimé de Punta de Castilla et le point
terrestre le plus proche sur une image satellite du 22 janvier 2016, et entre cet
emplacement et les points Plw2 et Ple2 mesurés lors de la seconde visite sur les lieux.


                                                                                  138

 délimitation maritime et frontière terrestre (op. diss. al-khasawneh) 274

deuxième sentences Alexander, a été remplacé par un autre point lié à un
point pivot situé en mer, dont l’emplacement varie selon l’emplacement
de l’embouchure du ﬂeuve. On peut toutefois prédire sans crainte de se
tromper que ce dernier emplacement est éphémère et que le ﬂeuve pour-
rait à nouveau se jeter dans la lagune de Harbor Head 3. La cause de la
stabilité et de la permanence des frontières, notion essentielle pour une
société internationale composée d’Etats souverains, n’aurait-elle pas été
mieux servie si la Cour n’avait pas abandonné la délimitation initiale
revêtue de l’autorité de la chose jugée en faveur d’un ﬂeuve au cours ﬂuc-
tuant et d’une côte dont la ligne subit un recul constant et général ? Et
l’existence d’une lagune séparée de la mer par un cordon littoral et recon-
nue par les deux Parties comme relevant de la souveraineté du Nicaragua
n’aurait-elle pas dû alerter la Cour sur le fait que la zone litigieuse était
nicaraguayenne avant que le cours du ﬂeuve ne s’oriente vers le nord-
ouest et que, a priori, il devait en aller de même de la zone côtière située
entre la lagune et l’embouchure du ﬂeuve ?
   Ce sont ces questions que je vais maintenant examiner. Je commencerai
par reconnaître que si, dans son arrêt de 2015 et, partant, dans le présent
arrêt, la Cour avait choisi comme point de départ de la frontière terrestre
le point Alexander initial, celui-ci n’aurait pas coïncidé avec l’embou-
chure du ﬂeuve sur sa rive droite. Le Nicaragua aurait ainsi conservé un
territoire des deux côtés du ﬂeuve, mais il ne s’agit là ni d’une calamité ni
d’une possibilité que n’avaient pas envisagée les deux arbitres, le pré-
sident Cleveland et le général Alexander. Ainsi, le président Cleveland,
appelé à se prononcer sur les diﬀérents « points d’interprétation douteuse
indiqués par la République du Nicaragua », décida ce qui suit au point 3 1)
de sa sentence arbitrale de 1888 :
        « La frontière entre la République du Costa Rica et la République
      du Nicaragua du côté de l’Atlantique commence à l’extrémité de
      Punta de Castilla à l’embouchure du ﬂeuve San Juan de Nicaragua,
      en leur état respectif au 15 avril 1858. La propriété de tous atterrisse-
      ments à Punta de Castilla sera régie par le droit applicable en la
      matière. » (Sentence arbitrale du président des Etats-Unis relative à la
      validité du traité de limites entre le Costa Rica et le Nicaragua du
      15 juillet 1858, décision du 22 mars 1888, Nations Unies, Recueil des
      sentences arbitrales (RSA), vol. XXVIII, p. 209 ; les italiques sont de
      moi.)
  Près de dix ans plus tard, lorsque, en 1897, il était devenu évident que
Punta de Castilla était déjà recouverte par la mer, le général Alexander a
ﬁxé le point de départ de la délimitation terrestre par référence à ce point.
Comme le Nicaragua le souligne dans ses pièces écrites 4, M. Alexander ne

  3  Rapport des experts désignés par la Cour, CRNIC-CRNIP 2017/18, p. 77, par. 195.
  4  Frontière terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica
c. Nicaragua), contre-mémoire de la République du Nicaragua (18 avril 2017), p. 25,
par. 3.22.

                                                                                139

 délimitation maritime et frontière terrestre (op. diss. al-khasawneh) 275

cherchait pas l’embouchure du ﬂeuve, ce qui aurait été bien plus aisé que
de tenter de localiser Punta de Castilla, car il reconnaissait ce dernier
point comme l’endroit où devait se trouver le point de départ ﬁxe de la
frontière.
   Tout doute qui pourrait persister quant au fait que le général Alexan-
der cherchait l’embouchure du ﬂeuve est dissipé par le dispositif de sa
première sentence. Il y est expressément exposé que l’extrémité orientale
de la lagune de Harbor Head était Punta de Castilla, et que, à partir de
là, « la ligne frontière obliquera[it] vers la gauche, en direction du sud-est,
et suivra[it] le rivage autour du port jusqu’à atteindre le fleuve proprement
dit par le premier chenal rencontré » 5 (les italiques sont de moi). Il est on
ne peut plus clair que le point de départ ne se trouvait pas à l’embouchure
du ﬂeuve.
   Il est aussi amplement prouvé que, dans les commissions bilatérales qui
se sont réunies après le prononcé de la sentence, les deux Parties, qui
considéraient le point Alexander initial comme le point de départ de la
délimitation terrestre, se sont eﬀorcées de retrouver et de remettre en état
la première borne que le général avait placée et qui avait été recouverte
par la mer, en reliant le point Alexander à des points situés à l’intérieur
des terres.
   En eﬀet, lorsque l’on examine leur position au cours des cent vingt
années écoulées depuis le prononcé de la sentence Alexander, force est de
constater que les Parties avaient accepté de longue date le point de départ
initial de la délimitation frontalière, et ce, jusqu’à ce que la Cour soit
récemment saisie des diﬀérends qui les opposent.

   Quant à la question de savoir s’il existe un chenal reliant le ﬂeuve et la
lagune de Harbor Head, mon opinion diﬀère de celle de mes éminents
collègues, qui ont tiré des conclusions déﬁnitives de l’existence de
« lagunes … allongées parallèles à la côte ».
   S’il n’existe pas, à l’heure actuelle, de chenal continu reliant la lagune
au ﬂeuve, les experts ont néanmoins indiqué que, « dans un passé récent »
(les italiques sont de moi), « il existait une passe formant une sorte de
chenal entre la langue et la terre ferme, et que la lagune de Los Portillos/
Harbor Head était reliée à la mer via le San Juan » 6. Je crois donc que la
déduction déﬁnitive que mes collègues ont tirée quelque peu hâtivement
du constat, établi par les experts au moment de leur visite, que ce chenal
n’était pas connecté au ﬂeuve, ne conduit pas à la conclusion que la côte
caraïbe et le chenal partiellement asséché relèvent de la souveraineté du
Costa Rica.
   Il convient de rappeler que, dans des régions arides du monde, il est
fréquent de tracer des frontières par référence au lit de rivières totalement

   5 Première sentence de l’ingénieur arbitre, convention entre le Costa Rica et le Nicaragua

du 8 avril 1896 pour la démarcation de la frontière entre les deux républiques, décision du
30 septembre 1897, RSA, vol. XXVIII, p. 220.
   6 Rapport des experts désignés par la Cour, CRNIC-CRNIP 2017/18, p. 26, par. 100.



                                                                                        140

 délimitation maritime et frontière terrestre (op. diss. al-khasawneh) 276




Figure 41. Rapport des experts désignés par la Cour, CRNIC-CRNIP 2017/18,
p. 35.

ou partiellement asséchées. Je suis fortement enclin à penser que les
lagunes allongées mais discontinues s’étendant parallèlement à la côte
caraïbe correspondent à ce que les experts entendaient par une passe for-
mant une sorte de chenal entre la langue et la terre ferme qui existait
« dans un passé récent » 7.
   Là se trouve, selon moi, la frontière entre les Parties. La majorité a
toutefois rejeté cet élément et choisi de croire que ce caño a été submergé
par la mer. Or cette conclusion n’est étayée par aucun indice et demeure
pure conjecture.
   Pour ce qui est du cordon littoral séparant les eaux de la lagune de la
mer, reconnu par le Costa Rica comme relevant de la souveraineté du
Nicaragua « pour autant qu’[il] soit émergé en permanence » 8, la Cour a
conclu qu’il ne générait pas de droits maritimes.
   Cette conclusion est totalement dénuée de fondement. Il n’est pas expli-
qué pourquoi une parcelle de terra firma longeant la côte ne devrait pas
générer de droits maritimes, pas même dans la mer territoriale où se limite
expressément le pouvoir discrétionnaire du juge. Il va sans dire que cette
conclusion, dépourvue de toute base juridique, n’est rien d’autre que la
conséquence nécessaire de la décision erronée prise au sujet de la côte
située entre l’extrémité du cordon littoral et l’embouchure du ﬂeuve, qui a
été attribuée au Costa Rica.
   Ne sachant comment traiter ce fait embarrassant, la Cour a décidé de
n’en rien faire, dans l’espoir que les ﬂots aﬀamés et le sable remédieraient

   7 Rapport des experts désignés par la Cour, CRNIC-CRNIP 2017/18, p. 26, par. 100.
   8 CR 2017/14, p. 27, par. 10, al. 2), s.-al. a) (Ugalde Alvarez, conclusions ﬁnales en
l’aﬀaire relative à la Frontière terrestre).

                                                                                    141

 délimitation maritime et frontière terrestre (op. diss. al-khasawneh) 277

à son inaction, donnant ainsi un sens nouveau et littéral à ce vers de
Hafez de Chiraz : « La maison de l’espérance est bâtie sur du sable. » 9
   Il est tout aussi possible que la disparition précoce du cordon littoral ne
réponde pas aux attentes de la Cour et que, en raison de la sédimentation
ou des activités humaines, la lagune elle-même devienne une terra firma
enclavée en territoire costa-ricien, mais ne donnant pas droit à un espace
maritime. La décision de la Cour porte les germes d’un diﬀérend futur.
   Avant de terminer le présent exposé de mon opinion dissidente, je tiens
à apporter deux précisions.
   Premièrement, le deuxième point du dispositif amalgame deux proposi-
tions qui sont en réalité tout à fait distinctes, à savoir la souveraineté du
Costa Rica sur toute la partie septentrionale d’Isla Portillos, y compris sa
côte, et, à titre d’exception, la souveraineté du Nicaragua sur la lagune de
Harbor Head et le cordon littoral séparant celle-ci de la mer des Caraïbes.
Si je n’avais d’autre choix que de voter contre ce point dans son intégra-
lité, je ne me suis néanmoins en rien départi, ce faisant, de ma conviction
que la lagune et le cordon littoral appartiennent au Nicaragua.
   Deuxièmement, j’ai voté en faveur de l’alinéa b) du troisième point du
dispositif, où la Cour dit que le Nicaragua doit retirer son campement
militaire du territoire costa-ricien. J’entends par ce vote indiquer que, si je
reste convaincu que la zone en question n’est pas costa-ricienne, je
conviens néanmoins que le retrait du campement militaire est une consé-
quence nécessaire de la conclusion tirée par la Cour au deuxième point du
dispositif.

                                                 (Signé) Awn Al-Khasawneh.




   9 Chems ed Din Mohammed, plus connu sous le nom de Hafez de Chiraz (né vers

1320), est l’un des plus grands poètes non seulement d’Iran et de l’islam, mais aussi de
l’humanité tout entière. La citation intégrale est la suivante :
        « La maison de l’espérance est bâtie sur du sable,
        Et la vie, sur du vent. »

                                                                                   142

